FMI Funds Quarterly Review  June 30, 2009 100 East Wisconsin Avenue, Suite 2200 FMI Common Stock Fund, Inc. Milwaukee, Wisconsin 53202 www.fmifunds.com Investment Objective Top Ten Equity Holdings Seeks long-term capital appreciation through investing in Arrow Electronics, Inc. 3.4% small- to mid-capitalization value stocks. Rockwell Automation, Inc. 3.2% Affiliated Managers Group, Inc. 3.2% Covance Inc. 3.0% Manager - The FMI Common Stock Fund, Inc. (the "Fund") is Patterson Companies Inc. 3.0% managed by Fiduciary Management, Inc. ("FMI") of Milwaukee, Jack Henry & Associates, Inc. 2.9% Wisconsin. FMI, founded in 1980, manages approximately $5.3 Hunt (J.B.) Transport Services, Inc. 2.9% billion in private accounts, pensions, Taft-Hartley accounts, St. Mary Land & Exploration Co. 2.8% endowments and mutual funds. FMI is 100% employee owned. Beckman Coulter, Inc. 2.7% Arthur J. Gallagher & Co. 2.6% Investment Professionals  All investment decisions are made Portfolio Characteristics by a team of investment professionals representing the Adviser, Weighted average market cap $1.9 billion any of whom may make recommendations subject to the final Median market cap $1.6 billion approval of Ted D. Kellner or Patrick J. English. P/E ratio (forward 4 quarters) 19.0x Estimated L-T earnings growth rate 11.0% Return on equity (ROE) 13.9% Strategy - The Fund buys good businesses at value prices, Number of holdings 48 emphasizing small- to mid-capitalization companies. Some of the characteristics of good businesses may include high Top Ten Sectors recurring revenue and attractive returns-on-invested capital. Cash & Cash We seek companies with above average growth or improving Equivalents profitability prospects. A strong orientation to low absolute or All Others 6.7% Producer relative valuation is key to the execution of the investment 10.5% Manufacturing strategy, with most major industry groups represented. The Transportation 13.5% Fund will generally hold 40-50 stocks. 4.4% Distribution Services 11.1% Health Technology Fund Information 4.8% Finance Inception Date 12/18/1981 Industrial Services 10.7% Net Assets $607.8 million 5.7% Process Industries Net Asset Value $17.56 Technology Services 10.0% Expense Ratio 1.26% 5.8% Commercial Services Ticker FMIMX Retail Trade 9.0% 7.8% Performance Q2 2009 One Year Three Years Five Years Ten Years Since Inception Fund 21.52% -7.71% -1.03% 3.62% 7.23% 11.45% Russell 2000 Index¹ 20.69% -25.01% -9.89% -1.71% 2.38% 9.09% Note: Returns for periods longer than one year are annualized. Inception of the Fund was 12/18/81. Returns may not match those reported by other sources such as Morningstar due to slight valuation differences at the end of the reporting period. Manager Commentary - The market's rebound in the June quarter appears to be in anticipation of a stronger economy. Thus far, there are few signs of improvement. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance since the above time period may be higher or lower than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.fmifunds.com. For more information about the FMI Family of Funds, including fees and expenses, call 1-800-811-5311 for a free prospectus (also available from www.fmifunds.com). Please read the prospectus carefully to consider the investment objectives, risks, charges and expenses before investing or sending money. The prospectus contains this and more information. Please read the prospectus carefully before investing. 1 The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which comprises the 3,000 largest U.S. companies based on total market capitalization.
